'�
     ;. "
            ,,.,A0245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I ofl \   \o
                                                  UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                   V,                                      (For Offenses Committed On or After November 1, 1987)


                              Flavio Cesar Martinez-Martinez                               Case Number: 3:19-mj-22873

                                                                                          Gerard Jeffre · Wasson

                                                                                                                         FILED
                                                                                          Defendant's Attomeb


             REGISTRATION NO. 86561298
             THE DEFENDANT:                                                              i
                                                                                                     JUL 18 2019
              � pleaded guilty to count(s) 1 of Complaint
                                                                                              CLl::h" Ut:i 1,.11;:, I M!V I uUUH !
              D was found guilty to count(s)                                               SOUTHERN DISTRICT OF CALIFORNIA
                after a plea of not guilty.
                                                                                           c,
                                                                                                                                  ...��             '-



                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
             Title & Section                    Nature of Offense                                                           Count Number(s)
             8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1
              D The defendant has been found not guilty on count(s) ___________________
              D Count(s) __________________ dismissed on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                             �I TIME SERVED                             D _________ days

              � Assessment: $10 WAIVED � Fine: WAIVED
              � Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative, _________ charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Thursday, July 18, 2019
                                                                                        Date of Imposition of Sentence


             Received __/;�1
                         · _.£_/_.�----­
                      ousM·
                                         ,;{�,,'
                                                                                         .II!�
                                                                                        HbNoRABLE F. A. GOSSETT III
                                                                                        UNITED STATES MAGISTRATE JUDGE


             Clerk's Office Copy                                                                                                      3: l 9-mj-22873
